      Case 1:16-cv-09517-LAK-KHP Document 276 Filed 12/06/19 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
______________________________________

DANIEL KLEEBERG, LISA STEIN,
and AUDREY HAYS,

                        Plaintiffs,
                                                                RULE 56 STATEMENT OF
                                                                UNDISPUTED MATERIALS
                                                                FACTS
                   v.
                                                                Civil Action No. 1:16-cv-09517
LESTER EBER; ALEXBAY, LLC f/k/a
LESTER EBER, LLC; ESTATE OF ELLIOTT W.
GUMAER, JR.; and WENDY EBER

                         Defendants,


       and

EBER BROS. & CO., INC.;
EBER BROS. WINE AND LIQUOR
CORPORATION; EBER BROS. WINE
& LIQUOR METRO, INC.; EBER-
CONNECTICUT, LLC; EBER-RHODE
ISLAND, LLC; EBER BROS.
ACQUISITION CORP.; EBER-METRO,
LLC; SLOCUM & SONS OF MAINE, INC.,

                     Defendants.
______________________________________


       Pursuant to Local Civil Rule 56.1 of the Local Rules of the U.S. District Court for the

Southern District of New York, Defendant the Estate of Elliot W. Gumaer, Jr. (“Estate”) submits

in opposition of Plaintiffs’ motion for partial summary judgment this statement of material facts

as to which there is no genuine dispute.

       1.      Elliot W. Gumaer, Jr. was paid for “consulting work,” not legal work. Lester Eber

Deposition Transcript 254:03-257:13, Exhibit A.
      Case 1:16-cv-09517-LAK-KHP Document 276 Filed 12/06/19 Page 2 of 2



       2.    Elliot W. Gumaer, Jr. characterized his fee to be for consulting work.

EB- 00031246, Exhibit B.

       3.    Elliot W. Gumaer, Jr. was seeking legal advice as a co-trustee. EB-00026651,

Exhibit C.



Dated: December 6, 2019                           CALIHAN LAW PLLC
       Rochester, New York

                                                  /s/ Robert B. Calihan
                                                  Robert B. Calihan (Bar #1817659)
                                                  CALIHAN LAW PLLC
                                                  620 Reynolds Arcade Building
                                                  16 East Main Street
                                                  Rochester, New York 14614
                                                  Telephone: (585) 281-2593
                                                  Facsimile: (866) 533-4206
                                                  rcalihan@calihanlaw.com




                                              2
